Citation Nr: 9933828	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  97-10 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected osteoarthritis of the lumbosacral spine with 
sciatica (previously diagnosed as degenerative disc disease 
of the L5-S1 vertebrae), currently rated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for service-
connected residuals of a gunshot wound of the left lower 
extremity (postoperative), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from May 1967 to November 1970, with a tour of 
duty in Vietnam.  His service records show that he is a 
combat veteran whose military decorations include the Purple 
Heart Medal (awarded for wounds received in combat), the 
Presidential Unit Citation, and the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, denied the 
veteran's claim for an increased evaluation in excess of 30 
percent for residuals of a gunshot wound of the left lower 
extremity (postoperative).  The decision also granted him 
service connection and a noncompensable rating for 
degenerative changes of his lower lumbar spine as secondary 
to his service-connected left lower extremity gunshot wound 
residuals.  In the course of the appeal, the RO granted the 
veteran a 10 percent evaluation for his low back disorder in 
a February 1997 rating decision, effective from the date of 
claim (October 16, 1995).  The decision also re-characterized 
the disability as low back pain with mild degenerative disc 
disease, L5-S1.  In May 1996, the Board remanded the case to 
the RO for additional evidentiary and procedural development.  
Following these developments, the RO granted a 20 percent 
rating, effective from October 16, 1995, for his low back 
disorder, in an April 1999 decision.  In this rating action, 
the disability was characterized as osteoarthritis of the 
lumbosacral spine with sciatica, previously diagnosed as 
degenerative disc disease of the L5-S1 vertebrae.  The 
veteran now continues his appeal.


FINDINGS OF FACT

1.  The service-connected osteoarthritis of the lumbosacral 
spine with sciatica (previously diagnosed as degenerative 
disc disease of the L5-S1 vertebrae) is currently manifested 
by subjective complaints of pain on lumbar motion and 
constant low back pain with only intermittent relief, 
aggravated by walking and by light physical activity, with 
objective evidence of lumbar radiculopathy without major 
weakness; these symptoms approximate severe intervertebral 
disc syndrome.

2.  Service-connected residuals of a gunshot wound of the 
left lower extremity (postoperative) are currently manifested 
by a well-healed scar of the left calf which is shown to be 
tender on objective examination.

3.  Service-connected residuals of a gunshot wound of the 
left lower extremity (postoperative) are currently manifested 
by muscular atrophy, weakness, a limping gait, and an 
impaired ability to stand on the toes of his left foot, which 
are productive of severe disability of Muscle Group XI.

4.  The neurological residuals of gunshot wound of the left 
lower extremity are contemplated in the rating assigned the 
gunshot wound under Muscle Group XI; rating these residuals 
under the neurological aspects of the disability would not 
result in an evaluation in excess of the 30 percent currently 
assigned.


CONCLUSIONS OF LAW

1.  A rating of 40 percent evaluation for service-connected 
osteoarthritis of the lumbosacral spine with sciatica 
(previously diagnosed as degenerative disc disease of the L5-
S1 vertebrae) is warranted.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293, 5294, 5295 (1999).

2.  The criteria for a 10 percent evaluation for the service-
connected scar of the left calf, residual of a gunshot wound 
of the left lower extremity, have been met.  38 U.S.C.A. § 
1155 (West 1991 & Supp. 1999); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (1999).

3.  The criteria for an increased evaluation in excess of 30 
percent for service-connected residuals of a gunshot wound of 
the left lower extremity (postoperative), based on impairment 
of Muscle Group XI, have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.56, 4.73, 4.124a, 
Diagnostic Codes 5311, 8521 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in January 
1968 he sustained a gunshot wound of his left calf.  The 
records do not indicate any damage to the bones or joints of 
his left leg, or any retained metallic foreign bodies 
resulting from the missile wound.  Hyperesthesia distal to 
the scar of his left posterior calf was also shown.  
Following treatment in service with physical therapy and 
surgery, the service medical reports show that he complained 
of experiencing pain and hyperesthesia in the vicinity of his 
wound with a painful scar on his left posterior calf.  The 
scar was subsequently surgically excised, along with a 
segment of the left saphenous nerve.  However, he continued 
to experience hyperesthesia and pain on prolonged walking or 
standing.  At the time, some loss of muscle bulk in his left 
posterior calf in the area of the gastrocnemius-soleus was 
observed, along with complaints of hyperesthesia on the 
lateral aspect of the left leg in the distal portion of the 
saphenous nerve.  On testing, the veteran was unable to stand 
on the tips of his toes.  The conclusion of medical examiners 
who reviewed the veteran's injury was that his left leg 
impairment would not improve beyond the level which was 
demonstrated, even with further physical therapy.  He was 
judged to be unfit for further military service by a Medical 
Evaluation Board and medically discharged from active duty in 
November 1970.  

In an April 1971 RO decision, the veteran was granted service 
connection and a 30 percent rating for residuals of a gunshot 
wound of the left lower extremity, postoperative, effective 
from November 16, 1970.  The 30 percent evaluation was based 
on a determination of severe impairment of Muscle Group XI 
and severe incomplete paralysis of the external popliteal 
nerve (common peroneal), and the rating has remained in 
effect and unchanged ever since the time of the original 
award.

On October 16, 1995, the veteran reopened his claim, inter 
alia, for an increased evaluation in excess of 30 percent for 
his service-connected residuals of a gunshot wound of his 
left lower extremity.  Included in his claim was a VA medical 
report, dated in October 1995, which shows that he had a 
history of a gunshot wound of his left leg which was 
manifested by nerve and muscle damage, with his last surgery 
to his gunshot wound in June 1970.  The October 1995 report 
shows that his complaints included numbness on the lateral 
side of his left foot with sensitivity to stimuli and 
itchiness.  The report notes that he had been prescribed 
medication for his symptoms but that he did not use it, and 
also that in 1984 he had tried a TENS unit which was 
apparently unhelpful in obtaining any relief.  He also 
complained of having low back pain with intermittent 
radiation down his left leg.  Examination of his left leg 
revealed intact pulses.

The report of a December 1995 VA examination shows that the 
veteran complained of a constant, dull ache in his left leg, 
with mild paresthesia on palpation over his old gunshot wound 
and periodic shooting pains in his left ankle.  He also 
complained of having increased pain in his lower back which 
he attributed to his habit of favoring his left leg.  He 
indicated that there was no radiculopathy associated with his 
back pain.  On objective examination, he was observed to walk 
with a pathologic gait which favored his left side.  Some 
mild paraspinal muscle tenderness was noted on examination of 
his spine in the standing position.  The examiner found that 
the veteran had full range of motion of his spine, and that 
he was able to toe stand and heel stand without difficulty.  
There was an obvious wound site and scar, residual of a 
gunshot wound, over his posterior superior left calf area.  
He had 2+ dorsalis pedis and posterior tibialis pulse, 
bilaterally.  He displayed 5/5 strength throughout his lower 
extremities, including his anterior tibialis, his Achilles, 
his inverters and evertors, and his knee extensors and 
flexors.  He was negative on straight leg raising test, 
bilaterally.  X-rays of the lumbar spine revealed 
degenerative changes.  X-rays of the left tibia revealed no 
radiographic evidence of residual foreign body or bone 
pathology.  The diagnoses were residuals of gunshot wound, 
left calf, and early "degenerative lower lumbar spine".

A January 1996 VA treatment report shows that the veteran 
complained of back pain which did not alleviate with the use 
of special back exercises and also left leg pain for which he 
used Indocin.

The report of a December 1996 VA examination shows that the 
veteran had complaints of increased low back and left leg 
symptomatology with age.  An examination of his lumbar spine 
revealed no postural abnormalities or fixed deformities.  
Musculature was within normal limits and without spasm.  On 
range of motion study, he was able to forward flex to 85 
degrees, backward extend to 35 degrees, laterally flex to 40 
degrees, bilaterally, and rotate to 35 degrees, bilaterally.  
He was able to perform a squat and was also able to stand on 
his toes and heels.  At the time of the examination, he 
reported that his low back was symptomatic.  A mild, slight 
spasm in his right lumbosacral area was observed.  Neurologic 
examination was normo-active and gross sensation was present.  
Straight leg raising test was negative at 90 degrees 
bilaterally.  X-rays of his lumbosacral spine revealed 
degenerative disc disease (DDD), manifested by a transitional 
L5 vertebral body with disc space narrowing at L5-S1.  His 
spinal alignment was otherwise intact without other areas of 
degenerative change.  The diagnosis was low back pain with 
mild DDD at L5-S1.  The examining physician commented that 
the veteran was experiencing an acute episode of low back 
pain at the time of the evaluation and that his report should 
be considered as an examination conducted during an acute 
flare-up.

On examination in December 1996, the veteran complained of a 
painful left knee.  Objective evaluation of the left knee 
revealed no swelling or deformity.  He demonstrated full 
extension to zero degrees and full flexion to 135 degrees on 
range of motion study.  The examiner noted that all ligaments 
of the left knee were intact, and that there was tenderness 
in the calf area which made the examination very difficult to 
conduct.  However, there was no actual joint line pain.  The 
veteran was able to stand on his toes and heel and also 
perform a squat.  X-rays of the left knee revealed evidence 
of degenerative joint disease (DJD) manifested by mild joint 
space narrowing in the patellofemoral compartment.  The 
diagnosis was left knee pain with mild DJD.

Orthopedic evaluation of the veteran's left leg musculature 
in December 1996 shows that he complained of pain which 
extended down the left side of his left leg to his foot.  The 
examiner remarked that this apparently involved the branches 
of the veteran's common peroneal nerve and extended to the 
lateral plantar nerve of the left foot.  Objective 
examination of his left calf revealed a well-healed, V-type 
incision at the site of his old gunshot wound, manifested by 
a 5-inch scar which was not sensitive, tender, or adhesive to 
the underlying tissues.  There was some loss of the 
gastrocnemius muscle on the left as compared to the right, 
which the examiner remarked as indicative of missile 
penetration of the gastrocnemius and soleus muscles.  
However, the examiner found no damage of the associated 
tendons, bones, or joints.  The veteran reported experiencing 
a tingling sensation down his foot which the examiner 
associated with the cutaneous branches of the common peroneal 
nerves which made the foot somewhat hypersensitive.  Strength 
testing of the left leg was 4/5 as compared to 5/5 on the 
right, with evidence of pain on manipulation of the left leg.  
No evidence of muscle herniation was found.  The diagnosis 
was gunshot wound to the left calf (Muscle Group XI) 
unchanged since the previous examination.

In September 1997, the RO received a written statement from 
the veteran's psychologist which discussed his post-traumatic 
stress disorder.  The psychologist reported that the veteran 
had complained of chronic leg, back, and hip pain and 
expressed feelings of shame over the appearance of the old 
gunshot wound of his left leg.

A September 1997 private treatment report shows that the 
veteran complained of persistent low back pain with pain 
radiating down his left leg and right hip, and also of having 
sensations that his right hip was unstable and might "go 
out" when walking.  The treating physician noted painful 
dysthesia around his peroneal nerve, secondary to his gunshot 
wound.  The veteran reported that he worked for the U.S. 
Postal Service as a mail sorter, and that his job 
restrictions were limitations on lifting and bending.  He 
denied using any medication for his back and left leg 
symptoms at that time.  On examination, he walked without a 
limp but moved slowly and favored his right leg.  On forward 
bending he was only able to touch his fingertips to a point 
halfway between his knee and ankle, with associated back pain 
and right leg pain in his buttock and proximal thigh area.  
He could backward extend to 10 degrees with low back 
discomfort.  Straight leg raising on his right side produced 
right buttock pain, but without radiating symptoms.  Straight 
leg raising on the left was unremarkable.  Significant 
tenderness and a positive Tinel's sign was observed around 
the peroneal nerve at knee level in the area of the old 
gunshot wound.  The examiner remarked that he detected no 
focal neurological deficit other than that which affected the 
peroneal nerve.  The veteran displayed good strength in both 
feet, including on dorsiflexion of the toes of his left foot.  
X-rays were normal.  The impression was low back pain with 
possible lumbar radiculopathy.

An October 1997 VA treatment report shows that the veteran 
had hyperesthesia on the lateral portion of his left calf and 
on the lateral dorsum of his left foot, but with otherwise 
negative findings on sensory examination.  On palpation of 
his lumbar area, he displayed paraspinal spasm on the right 
side of his L5-S1 vertebrae and symptoms of right-sided 
sciatica.  There were no findings of any neurofocal defects.  

A December 1997 VA treatment report shows that the veteran 
complained of low back and left leg symptoms and was observed 
to have bilateral paraspinal muscle spasm on examination.  
The spasm was characterized by the physician as being 
moderate to significant.  Both lower limbs were found to be 
neurologically intact.  The diagnostic impression was acute 
muscle spasm.

An April 1998 VA nerve conduction study was conducted on the 
veteran to rule out lumbar radiculopathy.  The report of this 
study shows normal findings and indicated no 
neurophysiological evidence of an active right or left 
lumbosacral radiculopathy from the L1 to S1 vertebrae.  On 
follow-up examination in April 1998, the veteran complained 
of low back pain and was observed to be wearing a lumbar 
support corset.  The examiner could not palpate distal pulses 
in either the right or left foot, though there were no 
findings of trophic changes, hair loss, or thinning of the 
skin.  The impression was chronic back pain with some 
improvement reported by the veteran on use of a lumbar 
corset, and chronic leg and hip pain which the nerve 
conduction study ruled out as being neurologic in origin.  
The examiner commented that the new descriptions of the 
veteran's symptoms suggested a vascular etiology, and he 
planned to have the veteran undergo a lower extremity 
arterial Doppler ultrasound study.  An arterial Doppler 
ultrasound study of the veteran's lower extremities was 
conducted by VA in June 1998 and July 1998, which yielded 
normal findings.  The impression was chronic back pain with 
leg symptoms not due to vascular causes.  
 
The report of a February 1999 VA spine examination shows that 
the veteran reported having daily left leg and low back pain, 
with back pain aggravated by coughing.  He denied 
experiencing nocturia.  He stated that he worked an 8-hour 
workday shift at the Postal Service and had missed 128 hours 
of work (or approximately 16 workdays) in the past year due 
to his orthopedic problems.  Objective evaluation shows that 
he could squat and walk on his toes and heels.  He could jog 
slowly, with a limp on his left side.  Reflexes at his knee 
and ankle were symmetric and active with absent Babinski's 
sign.  Straight leg raising was normal and superficial 
sensation, trace figures, and vibration were normal in all 
four extremities.  Joint sense was normal in the feet.  X-
rays of the lumbosacral spine revealed mild lumbar 
spondylosis with osteophytes which were noted to be slightly 
more prominent than when observed in December 1996.  X-rays 
of the left knee revealed no acute bony abnormality or 
significant degenerative changes.  The examiner's conclusions 
were gunshot wound of the left calf 29 years ago, with 
tenderness over the scar, slight sensory loss in that region, 
and a limp.  The examiner also remarked that there was 
backache which may be secondary to the limp.  

A February 1999 VA examination report of the veteran's left 
leg muscles shows that the veteran reported that his gunshot 
wound produced recurrent pain and weakness in his left leg, 
with numbness in his left foot and an impaired ability to 
walk on his left toes.  He reported that these symptoms had 
increased in severity over the past 15 years.  He also 
complained of recurrent lumbosacral pain which began in 1995 
without specific low back trauma.  The low back pain 
reportedly radiated down both legs and was aggravated by 
walking, prolonged sitting, standing, or riding in a vehicle.  
He denied having any bowel or bladder control problems.  At 
the time of the examination, the veteran was using oral 
medication to treat his back pain.  

Objective medical examination of the veteran's muscles 
revealed a tender, healed, depressed scar located beneath the 
popliteal space of the left knee and overlying Muscle Group 
XI.  The scar was shaped like a number 7 and measured 3 
inches in width and 6 inches in length.  The veteran 
exhibited difficulty balancing and walking on his left toes 
due to weakness in the left calf musculature.  His lower 
extremities were equal in length with a 1-inch decrease in 
left calf muscle circumference and a 1/4-inch decrease in left 
thigh muscle circumference as compared to the right.  The 
left knee displayed full range of motion without palpable 
joint effusion.  There was no tenderness on palpation over 
the medial or lateral left knee joint lines.  An examination 
revealed intact cruciate and collateral ligaments.  X-rays of 
the left knee were negative for any post-traumatic 
osteoarthritic changes.

An examination of the veteran's lumbosacral spine revealed 
normal spinal lordosis in the standing position, without body 
list or paraspinal musculature spasm.  There was tenderness 
on palpation over the lower lumbar vertebrae and limited 
range of motion about the lumbodorsal spine.  On range of 
motion testing of his lumbosacral spine, he was able to 
forward flex to 60 degrees, backward extend to 20 degrees, 
laterally flex to 20 degrees, bilaterally, and rotate his 
trunk to 30 degrees, bilaterally.  While seated at the 
examination table he was able to straight leg raise to 90 
degrees, bilaterally.  His deep tendon reflexes were 1+ and 
symmetrical at the knees and ankles, bilaterally, and his 
extensor hallucis longus power was rated normal.  Hypesthesia 
to light touch was observed on the lateral aspect of the left 
foot and involved the left little toe.  Pedal pulses were 
palpable in both feet.  X-rays of his lumbosacral spine 
revealed post-traumatic osteoarthritic changes. 

The diagnoses obtained on VA examination in February 1999 
were gunshot wound, posterior, left calf musculature 
involving Muscle Group XI; and osteoarthritis of the 
lumbosacral spine with sciatica.  A diagnosis of 
osteoarthritis of the left knee was also presented.  The 
examiner stated in his report that he was unable to comment 
on the veteran's disability, except for the time of the above 
examination, without speculation.

Private medical reports which were received by the RO in 
March 1999, show that in October 1996 the veteran was treated 
for complaints relating to his left leg and low back.  The 
October 1996 report shows that the veteran walked with a very 
slight limp on his left side.  His left calf appeared smaller 
in circumference than his right.  A healed posterior incision 
was noted, with sensitivity throughout the area of the old 
missile wound.  Range of motion study of his left knee and 
ankle was unremarkable.  Knee and ankle reflexes were 
symmetric and muscle strength of the feet was well 
maintained.  X-rays of his lumbar spine revealed some 
anterior osteophytes at L4 but with well-preserved 
intervertebral disc spaces, no definite bony abnormalities, 
and no degenerative changes.  The impression was chronic low 
back pain.  The private physician expressed his opinion that 
the veteran's left leg injury may have indirectly contributed 
to his low back pain due to his asymmetrical gait.

The report of a private orthopedic evaluation which was 
conducted in April 1999 shows that the veteran complained of 
having persistent low back pain which he described as being 
"unbearable."  The pain was located predominantly across 
his back and into his left buttock, with occasional radiation 
down his left leg.  The veteran reported that his back would 
become painful after walking short distances and that he had 
to forego a number of physical activities and most forms of 
exercise because of his back problems.  The examiner noted 
that despite the veteran's symptoms, he continued to work at 
his job at the Postal Service and was able to sit or 
partially lean during much of his workday.  His job did not 
require him to lift heavy items.  The veteran denied having 
any new or recent injury of his left knee.  His current 
medications were reportedly one coated aspirin per day.

On objective examination in April 1999, the veteran presented 
himself as a slow-moving patient who walked with a mild limp.  
He had difficulty walking on the toes of his left foot, but 
had no problems performing the same action on his right foot.  
He was able to walk on his heels.  On forward bending, he was 
able to reach his palms down to the level of his knees but 
not any further due to back pain.  Straight leg raising on 
his right side was negative.  On his left side, straight leg 
raising produced radiating pain in his left leg.  His left 
calf measured 1/2 of an inch smaller in circumference than his 
right calf.  Knee and ankle reflexes were symmetric and motor 
strength appeared equal in both lower extremities.  Pulses 
were palpable in both feet.  No X-rays were taken during this 
examination.  The private physician's impression was chronic 
low back pain with possible left lumbar radiculopathy.  The 
examiner's disposition was that the veteran remained 
symptomatic on the basis of his back problem as had been 
described previously.  The veteran's symptoms were suggestive 
to the examiner of some lumbar radiculopathy, though without 
any major weakness noted.  The examiner commented that the 
veteran appeared to be managing well with his restricted job 
at that time.

II.  Analyses

To the extent that the veteran contends that his service-
connected osteoarthritis of the lumbosacral spine with 
sciatica and residuals of a gunshot wound of the left lower 
extremity are productive of a greater level of impairment 
than that reflected by the respective 20 percent and 30 
percent evaluations currently assigned, his claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), in that they 
are not inherently implausible.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631 (1992).  Relevant evidence has been 
properly developed, and no further assistance is required to 
comply with VA's duty to assist.  Id. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1999).

In evaluating the veteran's request for increased ratings, the 
Board considers the medical evidence of record.  The medical 
findings are then compared to the criteria set forth in the 
VA's Schedule for Rating Disabilities.  An evaluation of the 
level of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain, incoordination, weakness, or fatigability on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Furthermore, the Court has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional loss 
due to pain is to be rated at the same level as the functional 
loss when flexion is impeded."  Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

(a)  Entitlement to an increased evaluation for 
service-connected osteoarthritis of the 
lumbosacral spine with sciatica (previously 
diagnosed as degenerative disc disease of the L5-
S1 vertebrae), currently rated as 20 percent 
disabling.

The medical evidence shows that the veteran's service-
connected low back disability, currently rated as 
osteoarthritis of the lumbosacral spine with sciatica, is not 
a residual of a vertebral fracture.  In addition, the medical 
evidence does not show ankylosis of his lumbar spine or 
limitation of lumbar motion akin to ankylosis, such that 
Diagnostic Codes 5285, 5286, and 5289 of 38 C.F.R. § 4.71a 
(1999) may be applied in the present case.  The applicable 
ratings codes for evaluating his low back disorder are 
contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5294, and 5295 (1999).  

On a range of motion study conducted by VA in December 1996, 
during an acute episode of low back pain, the veteran's 
lumbar spine displayed 85 degrees of forward flexion, 
backward extension to 35 degrees, lateral flexion to 40 
degrees (bilaterally), and rotation to 35 degrees 
(bilaterally).  No muscle spasm was detected at this 
examination.  Since the time of this examination, the medical 
evidence indicates a worsening of the veteran's low back 
symptoms.  His service-connected low back disability is 
currently manifested by subjective complaints of recurrent 
low back pain, with pain on motion, sciatic nerve involvement 
with radiation of pain down his hips and extremities, 
clinical findings of paraspinal muscle spasm (characterized 
as being moderate to significant on VA examination in 
December 1997), symptoms suggestive of left lumbar 
radiculopathy (without major weakness), and X-ray evidence of 
degenerative osteoarthritic changes and disc space narrowing 
at L5-S1.  The veteran also wears a supportive lumbar corset 
to reduce his symptoms.  Ordinarily, the findings of the 
December 1996 examination would be sufficient to satisfy the 
DeLuca requirement that functional impairment be assessed 
with contemplation of limitation of motion due to pain during 
episodes of symptomatic flare-up.  However, a subsequent 
examination in February 1999 shows a further decrease in 
lumbar range of motion since December 1996.  Specifically, 
his lumbar spine had forward flexion to 60 degrees, backward 
extension to 20 degrees, lateral flexion to 20 degrees 
(bilaterally), and rotation to 30 degrees (bilaterally), 
accompanied with tenderness on palpation.  The examiner 
commented, however, that it would be speculative for him to 
comment any further with regard to the veteran's low back 
disability beyond that which he could observe at the 
examination.  Thus, in view of this statement, the Board 
concludes that the veteran's current level of functional 
impairment of his lumbar spine due to low back pain has been 
adequately addressed by the examiner, pursuant to 38 C.F.R. 
§§ 4.40, 4.45, and is reflected by the findings of the 
February 1999 examination.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  However, 
the 10 percent rating based on X-ray findings will not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  The 
veteran's service-connected osteoarthritis of the lumbosacral 
spine with sciatica is presently rated as 20 percent 
disabling, and this compensable evaluation thus precludes the 
application of Diagnostic Code 5003's provision of a 10 
percent evaluation for radiographic evidence of arthritis 
with noncompensable limitation of motion.

38 C.F.R. § 4.71a, Diagnostic Code 5292, provides that 
assignment of a 10 percent rating is warranted for slight 
limitation of motion of the lumbar spine, a 20 percent rating 
for moderate limitation of motion of the lumbar spine, and a 
40 percent rating for severe limitation of motion of the 
lumbar spine.  As previously discussed, the range of motion 
study of his lumbosacral spine in February 1999 showed 
forward flexion to 60 degrees, backward extension to 20 
degrees, lateral flexion to 20 degrees (bilaterally), and 
rotation to 30 degrees (bilaterally).  The Board has accepted 
these findings as the present state of his functional 
impairment due to low back pain and concludes that these 
indicate moderate, but not severe limitation of lumbar spine 
motion.  Applying Diagnostic Code 5292 to the facts of the 
case, the objective assessment of the veteran's present 
limitation of motion does not suggest that he has severe 
limitation of lumbosacral motion such that a 30 percent 
rating is warranted.

38 C.F.R. § 4.71a, Diagnostic Codes 5294 and 5295 are used to 
evaluate sacro-iliac injury and weakness, or lumbosacral 
strain.  These diagnostic codes provide for a noncompensable 
rating where the evidence demonstrates only slight subjective 
symptoms.  A 10 percent rating is warranted where there is 
characteristic pain on motion.  Assignment of a 20 percent 
rating is warranted where the evidence shows muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted for severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

If Diagnostic Codes 5294 and 5295 were applied to the facts 
of the case, these would not support the veteran's claim for 
a rating increase in excess of 20 percent.  While the 
evidence does demonstrate that the veteran currently 
experiences pain on motion of his lumbar spine, and that he 
does have spasm of his paraspinal muscles on palpation, there 
is not any evidence of unilateral loss of lateral spine 
motion in a standing position, as contemplated by the 
criteria for a 20 percent rating.  The findings of the 
February 1999 VA examination show that his lumbosacral spine 
displayed normal spinal lordosis in the standing position, 
without body list.  The medical evidence also does not 
indicate that he has symptoms of listing of whole spine to 
opposite side, marked limitation of forward bending in a 
standing position or loss of lateral motion with 
osteoarthritic changes.  Therefore, a rating increase in 
excess of 20 percent for the veteran's low back disorder is 
not warranted under Diagnostic Codes 5294 and 5295 as the 
symptoms do not more closely approximate the criteria for the 
next higher rating.

38 C.F.R. § 4.71a, Diagnostic Code 5293, contemplates 
disability of the spine due to intervertebral disc syndrome.  
It provides that assignment of a noncompensable evaluation is 
warranted for postoperative, cured intervertebral disc 
syndrome.  A 10 percent rating is warranted for mild 
intervertebral disc syndrome.  A 20 percent rating is 
warranted for moderate intervertebral disc syndrome 
manifested by recurring attacks.  A 40 percent rating is 
warranted for severe intervertebral disc syndrome manifested 
by recurring attacks with only intermittent relief.  A 60 
percent rating is warranted for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  

The objective medical evidence demonstrates that the 
veteran's service-connected osteoarthritis of the lumbosacral 
spine with sciatica (previously diagnosed as degenerative 
disc disease of the L5-S1 vertebrae), is manifested by 
subjective complaints of constant low back pain, pain 
radiating down the hips and lower extremities, and pain on 
motion.  Also, in April 1999, a private orthopedic physician 
determined that the veteran's low back symptoms were 
indicative of some left lumbar radiculopathy, though without 
any major weakness noted.  The veteran also reported that he 
would develop back pain after walking only a short distance 
and had become unable to participate in many physical 
activities.  Though his job with the Postal Service was a 
sedentary position, he nonetheless reportedly lost 16 days of 
work in the previous year due to his orthopedic symptoms.  He 
is currently rated as 20 percent disabled.  However, the 
present state of his osteoarthritis of the lumbosacral spine 
with sciatica more closely approximates the disability 
picture contemplated by Diagnostic Code 5293 for a 40 percent 
rating for severe intervertebral disc syndrome, manifested by 
recurring attacks with only intermittent relief.  See 38 
C.F.R. §  4.7 (1999).  Thus, resolving all doubt in the 
veteran's favor, the Board finds that assignment of an 
increased rating, to 40 percent, is warranted by the 
evidence.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Assignment of an increased rating to 60 percent under 
Diagnostic Code 5293 is not warranted, however, because the 
objective medical evidence does not demonstrate a current 
level of impairment which more closely approximates 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  While the 
medical records do show that the veteran has complaints of 
sciatica and demonstrable muscle spasm, there is no evidence 
of an absent ankle jerk in either lower extremity.  Further, 
as the evidence shows that his lumbar radiculopathy is 
without any major weakness, this finding indicates that the 
neurological involvement at the site of his degenerative disc 
disease at L5-S1 is not productive of a pronounced level of 
impairment contemplated by Diagnostic Code 5293.

This case is based on an appeal of the rating assigned by a 
March 1996 Regional Office decision, which granted the 
veteran's original claim of service connection for the low 
back disability at issue, effective from October 16, 1995, 
the date of his original claim.  Consideration must therefore 
be made regarding whether or not separate ratings may be 
assigned for his low back disability for separate periods of 
time, based on the facts found; a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds, however, that staged ratings are 
not in order because the grant of a 40 evaluation is based on 
the most severe disability picture presented by the medical 
and testamentary evidence associated with the record, 
covering the entire period starting from the day the veteran 
first became entitled to receive service connection for his 
low back disability (i.e., October 16, 1995), to the present 
time.

(b)  Entitlement to an increased evaluation for 
service-connected residuals of a gunshot wound of 
the left lower extremity (postoperative), 
currently rated as 30 percent disabling.

With regard to the issue of entitlement to an increased 
evaluation in excess of 30 percent for residuals of a gunshot 
wound of the left lower extremity (postoperative), the Board 
first notes that there were changes to the regulations 
regarding evaluating muscle injuries from missile wounds.  
Specifically, 38 C.F.R. § 4.73, which pertains to the rating 
criteria for muscle injuries, was revised on June 3, 1997, 
when VA published a final rule, effective July 3, 1997, that 
amended this section of the Schedule for Rating Disabilities.  
See 62 FR 30235 (June 3, 1997).  Generally, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The file indicates that the RO applied the old version of 38 
C.F.R. §  4.73, Diagnostic Code 5311 during the veteran's 
initial claim.  The case was remanded in May 1998, and then 
the RO applied the revised version of 38 C.F.R. § 4.73, 
Diagnostic Code 5311, in an April 1999 rating decision prior 
to returning the case to the Board.  A review of the April 
1999 decisions shows that the RO did not formally note the 
changes made in the applicable rating schedule and address in 
the first instance a Karnas analysis to the claims on appeal.  
However, after reviewing and comparing the regulations in 
effect at the time of the veteran's claim with the changes 
effective July 3, 1997, the Board notes that the July 1997 
amendments were not substantive changes to the criteria 
pertinent to the veteran's disabilities (i.e., Muscle Group 
XI under Diagnostic Code 5311), but rather, the amendments to 
the schedule were made to update its medical terminology used 
in the criteria to reflect advances in medical science since 
VA's last review of 38 C.F.R. § 4.73, Diagnostic Code 5311.  
Specifically, Diagnostic Code 5311 prior to July 3, 1997, 
appeared in the following format:

Group XI.  Posterior and lateral crural muscles.  
Muscles of the calf.  (1) triceps surae 
(gastrocnemius and soleus); (2) tibialis posterior; 
(3) peroneus longus; (4) flexor hallucis longus; 
(5) flexor digitorum longus (6) popliteus.  
(Function: Propulsion, plantar flexion of foot (1); 
stabilizing arch (2, 3); flexion of toes (4, 5); 
flexion of knee (6).)

Severe disability due to injury of Muscle 
Group XI warrants a 30 percent evaluation.  
Moderately severe disability due to injury of 
Muscle Group XI warrants a 20 percent 
evaluation.  Moderate disability due to 
injury of Muscle Group XI warrants a 10 
percent evaluation.  Slight disability due to 
injury of Muscle Group XI warrants a 
noncompensable evaluation. 

38 C.F.R. §  4.73, Diagnostic Code 5311(pre-July 3, 1997).

Diagnostic Code 5311 after July 3, 1997, appeared in the 
following format:  

Group XI.  Function: Propulsion, plantar flexion of 
foot (1); stabilization of arch (2, 3); flexion of 
toes (4, 5); flexion of knee (6).
Posterior and lateral crural muscles, and muscles 
of the calf:  (1) triceps surae (gastrocnemius and 
soleus); (2) tibialis posterior; (3) peroneus 
longus; (4) peroneus brevis; (5) flexor hallucis 
longus; (6)  flexor digitorum longus (7) popliteus; 
(8) plantaris.  

Severe disability due to injury of Muscle 
Group XI warrants a 30 percent evaluation.  
Moderately severe disability due to injury of 
Muscle Group XI warrants a 20 percent 
evaluation.  Moderate disability due to 
injury of Muscle Group XI warrants a 10 
percent evaluation.  Slight disability due to 
injury of Muscle Group XI warrants a 
noncompensable evaluation. 

38 C.F.R. § 4.73, Diagnostic Code 5311(post-July 3, 1997).

Comparing the language of the criteria contained in the 
relevant criteria, pre-July 3, 1997 with post-July 3, 1997, 
the Board finds that the revisions to include additional 
terminology resulted in no substantive change to Diagnostic 
Code 5311.  The Board further notes that application of 
either edition of the criteria would not result in any change 
in the outcome of the case.  In view of this, the Board finds 
that a remand to the RO for a Karnas analysis in the first 
instance is unnecessary and inexpedient, and we will 
therefore adjudicate this issue, applying the revised edition 
of Diagnostic Code 5311, in the interests of adopting the 
most current version of the law and regulations.

Muscle injuries residual to missile wounds are rated in 
accordance with 38 C.F.R. 
§ 4.56 of the regulations, which provides that muscle 
disabilities are to be evaluated in the following manner:  

(a)  An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations 
such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.
(b)  A through-and-through injury with muscle 
damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.
(c)  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and 
uncertainty of movement.
(d)  Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall 
be classified as slight, moderate, moderately 
severe or severe as follows:
(1)  Slight disability of muscles.
(i)  Type of injury.  Simple wound of muscle 
without debridement or infection.
(ii)  History and complaint.  Service department 
record of superficial wound with brief treatment 
and return to duty.  Healing with good functional 
results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this 
section.
(iii)  Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic 
fragments retained in muscle tissue.
(2)  Moderate disability of muscles. 
(i)  Type of injury.  Through and through or deep 
penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.
(ii)  History and complaint.  Service department 
record or other evidence of in-service treatment 
for the wound.  Record of consistent complaint of 
one or more of the cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of 
this section, particularly lowered threshold of 
fatigue after average use, affecting the 
particular functions controlled by the injured 
muscles.
(iii)  Objective findings.  Entrance and (if 
present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  
Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the 
sound side.
(3)  Moderately severe disability of muscles.
(i)  Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile 
or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.
(ii)  History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section and, if present, 
evidence of inability to keep up with work 
requirements.
(iii)  Objective findings.  Entrance and (if 
present) exit scars indicating track of missile 
through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate 
positive evidence of impairment.
(4)  Severe disability of muscles.
(i)  Type of injury.  Through and through or deep 
penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.
(ii)  History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with 
work requirements.
(iii)  Objective findings.  Ragged, depressed and 
adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:
(A)  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and 
explosive effect of the missile.
(B)  Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true 
skin covering in an area where bone is normally 
protected by muscle.
(C)  Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.
(D)  Visible or measurable atrophy.
(E)  Adaptive contraction of an opposing group of 
muscles.
(F)  Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.
(G)  Induration or atrophy of an entire muscle 
following simple piercing by a projectile.

38 C.F.R. § 4.56.

Additional pertinent regulations govern the rating of 
injuries residual to missile wounds where more than one 
rating code may be applicable.  These are contained in 38 
C.F.R. §§ 4.14, 4.55 (1999).  Specifically, § 4.14 provides 
the following:  

The evaluation of the same disability under 
various diagnoses is to be avoided.  Disability 
from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so 
that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, 
tachycardia, nervousness, fatigability, etc., may 
result from many causes; some may be service 
connected, others, not.  Both the use of 
manifestations not resulting from service-
connected disease or injury in establishing the 
service-connected evaluation, and the evaluation 
of the same manifestation under different 
diagnoses are to be avoided.

38 C.F.R. § 4.14.

38 C.F.R. § 4.55 provides the following:

(a) A muscle injury rating will not be combined 
with a peripheral 
nerve paralysis rating of the same body part, 
unless the injuries affect 
entirely different functions.
    (b) For rating purposes, the skeletal muscles 
of the body are 
divided into 23 muscle groups in 5 anatomical 
regions: 6 muscle groups for the shoulder girdle 
and arm (diagnostic codes 5301 through 5306); 3 
muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the 
foot and leg (diagnostic codes 5310 through 5312); 
6 muscle groups for the pelvic girdle and thigh 
(diagnostic codes 5313 through 5318); and 5 muscle 
groups for the torso and neck (diagnostic codes 
5319 through 5323).
    (c) There will be no rating assigned for 
muscle groups which act 
upon an ankylosed joint, with the following 
exceptions:
    (1) In the case of an ankylosed knee, if 
muscle group XIII is 
disabled, it will be rated, but at the next lower 
level than that which 
would otherwise be assigned.
    (2) In the case of an ankylosed shoulder, if 
muscle groups I and II 
are severely disabled, the evaluation of the 
shoulder joint under 
diagnostic code 5200 will be elevated to the level 
for unfavorable 
ankylosis, if not already assigned, but the muscle 
groups themselves 
will not be rated.
    (d) The combined evaluation of muscle groups 
acting upon a single 
unankylosed joint must be lower than the 
evaluation for unfavorable 
ankylosis of that joint, except in the case of 
muscle groups I and II 
acting upon the shoulder.
    (e) For compensable muscle group injuries 
which are in the same 
anatomical region but do not act on the same 
joint, the evaluation for 
the most severely injured muscle group will be 
increased by one level 
and used as the combined evaluation for the 
affected muscle groups.
    (f) For muscle group injuries in different 
anatomical regions which 
do not act upon ankylosed joints, each muscle 
group injury shall be 
separately rated and the ratings combined under 
the provisions of 
Sec. 4.25.

38 C.F.R. § 4.55.

The veteran's service-connected residuals of a gunshot wound 
of the left lower extremity (postoperative) is ratable under 
38 C.F.R. § 4.73, Diagnostic Code 5311, for injuries to 
Muscle Group XI.  As previously discussed, Muscle Group XI 
incorporates the posterior and lateral crural muscles and the 
calf muscles (i.e., the triceps surae (gastrocnemius and 
soleus), the tibialis posterior, the peroneus longus, the 
peroneus brevis, the flexor hallucis longus, the flexor 
digitorum longus, the popliteus, and the plantaria muscles).  
The schedule defines the function of Muscle Group XI as 
propulsion, plantar flexion of the foot; stabilization of the 
arch; flexion of toes; flexion of the knee.  Slight 
disability due to injury of Muscle Group XI warrants a 
noncompensable evaluation.  A 10 percent evaluation is 
warranted for moderate disability, a 20 percent evaluation is 
warranted for moderately severe disability, and a 30 percent 
evaluation is warranted where the evidence demonstrates 
severe disability.  

The veteran's gunshot wound residuals are presently rated as 
30 percent disabling for severe impairment of Muscle Group 
XI, manifested by atrophy (1-inch decrease in left calf 
musculature circumference and 1/4-inch decrease in left thigh 
muscle circumference as compared with the right), weakness 
(left lower extremity strength 4/5 as compared with 5/5 on 
the right, but with normal extensor hallucis longus power on 
examination in February 1999), a limping gait, and impaired 
ability to stand on the toes of his left foot.  He is in 
receipt of the maximum benefit permitted under the criteria 
of Diagnostic Code 5311, and therefore he cannot be allowed a 
higher rating on application of this schedule.   

Though the veteran cannot receive a rating in excess of 30 
for his service-connected gunshot wound residuals of his left 
lower extremity under 38 C.F.R. § 4.73, Diagnostic Code 5311, 
the RO rating decisions in his claims file show that his 
disability was also ratable under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8521, for impairment due to 
complete paralysis or incomplete paralysis of the external 
popliteal nerve (common peroneal).  38 C.F.R. § 4.124 
provides the following:

Neuralgia, cranial or peripheral, characterized 
usually by a dull 
and intermittent pain, of typical distribution so 
as to identify the 
nerve, is to be rated on the same scale, with a 
maximum equal to 
moderate incomplete paralysis.  See nerve involved 
for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated 
up to complete paralysis of the affected nerve.

38 C.F.R. § 4.124.

(38 C.F.R. § 4.124a, Diagnostic Code 8521 provides the 
following discussion with regard to the schedule of ratings 
for neurological conditions and convulsive disorders:)

With the exceptions noted, disability from the 
following diseases and their residuals may be 
rated from 10 percent to 100 percent in 
proportion to the impairment of motor, sensory, or 
mental function. 
Consider especially psychotic manifestations, 
complete or partial loss 
of use of one or more extremities, speech 
disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, etc., 
referring to the appropriate bodily system of the 
schedule.  With partial loss of use of one or more 
extremities from neurological lesions, rate by 
comparison with the mild, moderate, severe, or 
complete paralysis of peripheral nerves.

38 C.F.R. § 4.124a.

The applicable rating code for evaluating impairment of the 
external popliteal nerve (common peroneal) which, in the 
present case, is a residual of a gunshot wound of the left 
lower extremity, provides for a 40 percent rating for 
complete paralysis of the aforementioned nerve, manifested by 
foot drop and slight droop of the first phalanges of all 
toes; or the inability to dorsiflex the foot; or the loss of 
the ability to extend the proximal phalanges of the toes 
(dorsal flexion); or loss of the ability to abduct the foot; 
or weakened ability to adduct the foot; or anesthesia 
covering the entire dorsum of the foot and toes.   Where the 
facts of the case show impairment of the external popliteal 
nerve (common peroneal) due to incomplete paralysis, a 30 
percent rating is warranted for severe incomplete paralysis, 
a 20 percent rating is warranted for moderate incomplete 
paralysis, and a 10 percent rating is warranted for mild 
incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 
8521.

As 38 C.F.R. § 4.55 specifically proscribes combining a 
muscle injury rating with a peripheral nerve paralysis rating 
of the same body part unless the injuries affect entirely 
different functions.  As entirely different functions are not 
affected, the veteran may be rated under only one code.  The 
criteria of Diagnostic Code 8521 provides for a rating in 
excess of the 30 percent evaluation currently assigned for 
service-connected residuals of a left lower extremity gunshot 
wound only if the objective evidence shows that he has total 
paralysis of the involved nerve.  The objective medical 
evidence in the file, dated from 1995 to 1999, shows that the 
neurologic impairment of his left leg is manifested by 
subjective complaints of areas of numbness and paresthesia of 
his left foot, a constant dull ache, periodic shooting pains 
in his left ankle, hyperesthesia (hypersensitivity) on the 
lateral portion of his left calf and on the lateral dorsum of 
his left foot, and a tingling sensation down his foot which 
causes hypersensitivity and an itchy sensation.  Also, 
significant tenderness and a positive Tinel's sign were noted 
around his peroneal nerve in September 1997.  However, the 
veteran's knee and ankle reflexes were symmetric and active 
and without Babinski's sign on examination in 1999, and 
superficial sensation, trace figures, and vibration were 
normal in his left extremity, with normal joint sense in the 
feet.  He was also able to heel walk.  These findings 
indicate incomplete paralysis of the peroneal, but not total 
paralysis.  Nor do they indicate that the veteran has foot 
drop and slight droop of the first phalanges of all toes, 
inability to dorsiflex the foot, loss of the ability to 
extend the proximal phalanges of the toes (dorsal flexion), 
loss of the ability to abduct the foot, weakened ability to 
adduct the foot, or anesthesia covering the entire dorsum of 
the foot and toes.  The required constellation of 
symptomatology to permit assignment of a 40 percent rating 
under Diagnostic Code 8521 have not been met, and his claim 
in this regard must thus be denied.  Because the evidence in 
this case is not approximately balanced, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Though an increased schedular evaluation in excess of 30 
percent for the veteran's service-connected residuals of a 
gunshot wound of the left lower extremity is not warranted, 
consideration must be given to the impairment due the 
service-connected calf scarring.  On VA examination in 
February 1999, there was a healed scar located beneath the 
popliteal space of his left knee, overlying Muscle Group XI, 
which was tender and depressed.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1999), permits the assignment of a 10 
percent evaluation for superficial scars which are tender and 
painful on objective demonstration.  The schedule further 
states that assignment of the 10 percent evaluation when the 
aforementioned requirements are met is permitted even though 
the location may be on the tip of a finger or toe and the 
rating may exceed the amputation value for the limited 
involvement.  In view of this provision and the objective 
evidence of painful scarring, a 10 percent evaluation for the 
service-connected calf and anterior tibial scarring will be 
granted.


ORDER

An increased evaluation, to 40 percent, for service-connected 
osteoarthritis of the lumbosacral spine with sciatica 
(previously diagnosed as degenerative disc disease of the L5-
S1 vertebrae), is granted, subject to the applicable criteria 
pertaining to the payment of monetary benefits.

A 10 percent evaluation for a tender scar of the veteran's 
left calf, residual of a gunshot wound of the left lower 
extremity, is granted, subject to the applicable criteria 
governing the payment of monetary benefits.

An increased evaluation in excess of 30 percent for service 
connected residuals of a gunshot wound of the left lower 
extremity is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

